                        Case 19-50929-BLS             Doc 32     Filed 01/04/21        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    WOODBRIDGE GROUP OF COMPANIES,                                   Case No. 17-12560 (BLS)
    LLC, et al.,1
                                                                     Jointly Administered
                        Remaining Debtors.
    MICHAEL GOLDBERG, in his capacity as
    Liquidating Trustee of the Woodbridge
    Liquidation Trust,

                                         Plaintiff,

              v.                                                     Adv. Pro. No. 19-50929 (BLS)

    ASSET MANAGEMENT CONSULTANTS OF
    NC, INC., and CARLTON SCOTT PHILLIPS,

                                         Defendants.


                                        MEDIATION STATUS REPORT

       In accordance with this Court’s Order Assigning Adversary Proceeding to Mediation and
Appointing Mediator, dated November 6, 2020, the undersigned mediator reports that the
mediation has not been completed and hereby provides a projected scheduled for completion.

      The undersigned mediator expects that the mediation will be concluded no later than
March 15, 2021 for the following reasons:

             __X__ A mediation session is scheduled to occur on MARCH 15, 2021.

             _____ A mediation session needs to be scheduled, but the mediator has been unable to
                   arrange a date and time.

             _____ OTHER:




1
             The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
             (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.
37902614.1 01/04/2021
                        Case 19-50929-BLS   Doc 32   Filed 01/04/21   Page 2 of 2




Dated: January 4, 2021

                                            /s/ Lucian B. Murley
                                            Lucian B. Murley (DE Bar No. 4892)
                                            SAUL EWING ARNSTEIN & LEHR LLP
                                            1201 N. Market Street, Suite 2300
                                            P.O. Box 1266
                                            Wilmington, DE 19899
                                            Telephone: (302) 421-6898
                                            luke.murley@saul.com


cc:          Jason Pomerantz, Esq.
             Kathleen M. Miller, Esq.
             Felton E. Parrish, Esq.




                                                 2
37902614.1 01/04/2021
